Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
During a telephone conversation with Jason Bond on 10/21/2021 a provisional election was made with traverse to prosecute the invention of claim 23. Affirmation of this election must be made by applicant in replying to this Office action. Claim 23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Bond on 10/21/2021.
	Please amend the claims as follows:

	23. (cancelled).


Reasons for Allowance
	Claims 1-5, 7-14 and 21-22 are allowed because the prior art fails to teach or suggest i) the overall GC content of the input calibrator region is over 60%, and/or ii) the input calibrator region comprises a homopolymer repeat that is at least 7 of the same nucleotide in a sequence.  The closest prior art teaches high-GC % spike-ins to allow “absolute abundance value determination and/or to enable detailed monitoring of denaturation,” but fails to teach or suggest to do so using the claimed calibrators that are co-amplified with target nucleic acids using common primers that hybridize to the calibrators (WO 2017/165864, paras. 0003, 0014, 0200-0215).  Instead, WO 2017/165864 teaches that primers can be added to the spike-ins via ligation during library preparation (paras. 0112, 0257, 0269).  Thus, although WO 2017/165864 teaches high-GC spike-ins, yet it fails to explicitly or implicitly provide a reason or motivation to apply this technique to the techniques of WO 2019/028462 and WO 2019/135790 which use primer sites on the spike-ins/calibrators.
	Other prior art teaches spike-ins using either barcode/UMI or high-GC regions, but not both (US10465232).  In other words, even though the same references teach barcode/UMI and high-GC regions, yet they fail to combine them.  Thus, the prior art as a whole fails to suggest to combine unique molecular barcode and input calibrator region between common primer binding regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-5, 7-14 and 21-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AARON A PRIEST/Primary Examiner, Art Unit 1637